 WAITERS & BARTENDERS LOCAL 500,ETC.433organization,to bargain collectively through representatives of their ownchoosing;to engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection; or to refrain from any or all suchactivities.DURA ELECTRIC LAMP Co.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614 Na-tionalNewark Building, 744 Broad Street, Newark, New Jersey, Telephone No.Market 4-6151, if they have any question concerning this notice or compliance withits provisions.Waiters & Bartenders Local 500, Cooks & Waitresses Local 402,Local Joint Executive Board of San Diego Comprising Waiters& Bartenders Local 500 and Cooks & Waitresses Local 402andMissionValleyInn.Case No.21-CP-13.January 2, 1963DECISION AND ORDERUpon charges duly filed by Mission Valley Inn, herein called Mis-sion or MVI, the General Counsel of the National Labor RelationsBoard, by the Regional Director for the Twenty-first Region, onApril 5, 1960, issued a complaint alleging that Waiters & BartendersLocal 500, Cooks & Waitresses Local 402, Local Joint ExecutiveBoard of San Diego Comprising Waiters & Bartenders Local 500 andCooks & Waitresses Local 402, herein collectively called the Union,had engaged in and were engaging in unfair labor practices withinthe meaning of Section 8(b) (7) (B) and Section 2(6) and (7) of theNational Labor Relations Act, as amended.Copies of the charge,complaint, and notice of hearing were duly served upon the parties.With respect to the unfair labor practices, the complaint alleges insubstance that on and after March 11, 1960, although within 12 monthsof a valid election under Section 9(c) of the Act which did not re-sult in certification of the Union, the Union picketed Mission, anobject thereof being to force and require Mission to recognize andbargain with the Union as the collective-bargaining representativeof its employees, and to force and require the employees to accept andselect the Union as their collective-bargaining representative.On May 5, 1960, all parties to this proceeding filed a stipulationof facts, and a motion to transfer this proceeding directly to theBoard for issuance of a Decision and Order after the filing of briefsand without further hearing.The stipulation states in substancethat the parties waived their rights to a hearing before a Trial Ex-aminer, and to the issuance of an Intermediate Report, and thatthe charges, complaint, and stipulation of facts should constitute the140 NLRB No. 38. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDentire record in the case.On May 9, 1960, the Board approvedthe stipulation, ordered the transferral of the proceeding to the Board,and granted permission to the parties to file briefs.Briefs have ac-cordingly been filed by the Union, Mission, and the General Counsel.Upon the entire record in the case and the briefs of the parties,the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF MISSIONMission operates a motel in San Diego, California, consisting of112 motel units, a restaurant, and a bar.During the 12-month periodending September 30, 1959, Mission received gross revenues in ex-cess of $900,000.Of this amount, in excess of $300,000 was receivedfrom the rental of rooms; about $390,000 was received from the saleof food; and about $225,000 was received from the sale of beverages.Approximately 50 percent of Mission's beverage sales were of prod-ucts which originated outside the State of California.During thisperiod approximately 10 percent of Mission's guests were nonresidentsof the State of California, and more than 75 percent of all guestsremained at the motel for stays of less than 1 month.The parties agree, and we find, that at all times material hereinMission was engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section2 (5) of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICESFor several years prior to November 30, 1958, Mission and theUnion, as the exclusive representative of certain of Mission's em-ployees, were parties to a collective-bargaining agreement, which in-cluded a lawful union-security provision.On or about September 3, 1958, the Union sent Mission a letter,requesting termination of the existing agreement pursuant to its termsand the negotiation of a new agreement.On or about October 28,1958,Mission sent the Union a letter agreeing to the requestedtermination.On December 1, 1958, the Union filed a petition for representation(CaseNo. 21-RC-5540, not published in NLRB volumes).OnFebruary 13, 1959, following a hearing before a hearing officer, theBoard issued an order dismissing petition on the ground that the WAITERS & BARTENDERS LOCAL 500, ETC.435Union was not in full compliance with Section 9(f) and (h) of theTaft-Hartley Act when it filed the petition.In the meantime the Union had brought itself into full compliancewith Section 9(f) and (h).Thereafter, on February 9, 1959, theUnion filed a new petition for representation (Case No. 21-RC-5653,not published in NLRB volumes), and on February 27, 1959, anamended petition.On March 9, 1959, a hearing was held before ahearing officer.On or about May 27, 1959, members of the Union who were Mis-sion's employees held a meeting in which they discussed certain ac-tivities of Mission.At this meeting, the employees voted to go onstrike in protest against these activities, and to file an unfair laborpractice charge against Mission.On May 28, 1959, 22 employees went on strike and began picketingMission with 3 picket signs reading as follows: "WE PROTEST UN-FAIR LABOR PRACTICES OF MISSION VALLEY INN"-"WE PROTEST EMPLOYER'S INTERROGATION OF EM-PLOYEES"-"MVI SAYS IT WILL REFUSE TO BARGAININ GOOD FAITH IF UNION WINS ELECTION."On the same day the Union filed an unfair labor practice chargeagainstMission, alleging violations of Section 8(a) (1), (2), and(3) of the Act. (Case No. 21-CA-3584, not published in NLRB vol-umes.)Upon investigation of the charge, the Regional Directorconcluded that Mission had engaged in unfair labor practices andsubsequently, on July 22,1959, approved a unilateral settlement agree-ment entered into by Mission in which the latter undertook, amongother things, to reinstate certain of its striking employees and to placeothers on a preferential hiring list. In view of the settlement theRegional Director declined to issue a complaint.The Union, however, dissatisfied with the informal settlement, towhich it was not a party, appealed to the General Counsel from theRegional Director's approval thereof and from his refusal to issuea complaint.This appeal, filed on July 30, 1959, was based in parton the ground that the settlement would "seriously affect Fits] elec-tion rights" in the pending representation proceeding.Neverthe-less, on August 27, 1959, the General Counsel denied the Union'sappeal on the ground that "under the circumstances here disclosedthe settlement agreement adequately disposes of the charges in thiscase." iUpon denial of its appeal, the Union forthwith, on August 27, 1959,changed its picket signs to read on one side:1The determination whether to issue a complaint,and hence the approval of settlementsprior to su(hIssuance,rests solely with the General Counsel under the statutoryscheme.The Board has no authority in that regard681-492-63-vol. 140-29 436DECISIONSOF NATIONALLABOR RELATIONS BOARDWE PROTESTMISSION VALLEY INN'S REFUSAL TO REHIRE:ALL UNFAIR LABOR PRACTICE STRIKERSand on the other side :22 EMPLOYEES STRtT('K BECAUSEMISSION VALLEY INNENGAGED IN UNFAIR LABOR PRACTICESMITI NOW WILL T.,KE BACK ONLYPART OF EMPLOYEESMITI IS REAPING BENEFIT OF UNFAIR LABORPRACTICE WITHOUT RECTIFYING SITUATIONNo reference was inade in the new picket signs to Mission's refusal tobargain in good faith.On September 17, 1959, the Board issued its Decision and Directionof Election in the pending representation case (124 NLRB 963). TheUnion's request, 8 days later, to withdraw the representation petitionwas administratively denied by the Board on December 11, 1959, onthe groiuid that the Union "by its picketing, is engaging in conductinconsistent with its withdrawal request."Several days earlier on December 7, the Regional Director advisedthe Uinon and Mission that the unfair labor practice case whichhad culminated in the settlement agreement was being closed oncompliance.The election pursuant to the Decision and Direction above-describedwas conducted on December 28, 1959. The tally of ballots revealed thatof approximately 70 eligible voters, 4 cast ballots for and 44 againstthe Union.Nine voters were challenged.Tlieieafter the Union filedtimely objections to conduct affecting the election results.TheRegional Director recommended dismissal of the objections on J anuary13, 1960, stating that the objections raised no material or substantialissues, and further recommended that a certification of results issue.The Union filed timely exceptions to the Regional Director's find-ings and recommendations whereupon the Board oil March 11, 1960,issued a Supplemental Decision and Certification of Results of Elec-tion (not published in NLRB volumes) sustaining the RegionalDirector's findings and recommendations, and certifying that her fuseof the Union's failure to receive a majority of the valid votes cast, "thesaid organization is not the exclusive representative of Mission's em-ployees m the appropriate unit, within the meaning of Section 9(a)of the Act."From March 11 to April 29, 1960, the Union continued, as thereto-fore, to picket Mission with signs identical or substantially similar to WAITERS & BARTENDERS LOCAL 500, ETC.437those it had adopted on August 27, 1959.1 The picketing occurred atMission's main entrance which was used by Mission's employees as wellas by guests and deliverymen.3DiscussionThe sole issue here presented is whether the Union engaged in con-duct violative of Section 8(b) (7) (B) of the Act.That section pro-vides, so far as here relevant, that it is an unfair labor practice foran uncertified labor organization to picket for an object of recognition,bargaining, or organization where, within the preceding 12 months,a valid election under Section 9(c) of the Act has been conducted.The complaint alleges, in substance, that on and after March 11, 1960(the date on which the validity of the election was established),' theUnion, notwithstanding its defeat in the election, picketed Missionfor an object of recognition, bargaining, or organization, therebyviolating Section 8(b) (7) (B).5The Union, for its part, denies thatit engaged in picketing for any of these proscribed objects, andassertsthat its picketing was, at all times here relevant, solely in protestagainst Mission's unfair labor practices, and devoid of as recognition,bargaining, or organizational objective.Such activity, the Unionargues, is protected by Sections 7 and 13 of the Act and is not pro-scribed by Section 8 (b) (7).Preliminarily, it may be noted that the prohibitory provisions ofSection 8(b) (7) do not encompass picketing which is solely in protestagainst unfair labor practices.As we pointed out in our decision inInternational Hod Carriers' Building and Common Laborers' Unionof America, Local 840, AFL-CIO (Charles A. Blinn, d/b/a C. A.Blinn Construction Company),135 NLRB 1153, the thrust of all theSection 8(b) (7) provisions, both structurally and grammatically, isdirected only against picketing for recognition,bargaining, or organi-zation and not against picketing for otherobjects.Insofar as picket-ing is directed against unfair laborpracticesnot involvingan object ofrecognition, bargaining, or organization,it fallsplainly outside thearea proscribed by Section 8 (b) (7) 62Picketingceased onApril 29, 1960,pursuant to a stipulation filed in the Federaldistrict court (Civil No 2392-SC-C; S D Calif )3While not germane to the disposition of the issue here presented,it appears that thepicketing didnot have theeffect of inducing any employee to refuse to pick up,transport,deliver goods,or perform services'SeeRetail Store Employees'Union LocalNo692, Retail Cletl.s InternationalAssocia-tion,AFL-CIO (Irvins, Inc.),134 NLRB 53,in which the Board unanimously held thatin Section8(b) (7) (B)cases the decisive date for determining when a valid election hasbeen conducted is the date on which the Board issued a certification of a bargaining repre-sentative or a certification of results.sAlthoughthe complaint alleges organization,as well as recognition and bargaining, asan object of the picketing,the record does not furnish evidence supporting a finding of anorganizational object, and none of the parties presses for such a finding"The legislative history ofthe Act confirms this conclusion as exemplified by statementsfrom both proponents and opponents of the several bills which culminated in the Sec- 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough our dissenting colleagues seem to assume this to be thebasis of our decision in the instant case, we need not and do not reachthis issue.We note that the Union, contemporaneously with its picket-ing, filed unfair labor practice charges against Mission with the Gen-eral Counsel ; that the Regional Director and Mission entered into allinformal settlement agreement with respect to these charges, thusobviating the necessity for issuing a complaint; that -Mission compliedwith the terms of this settlement agreement; and that the RegionalDirector thereupon closed the case.Granted that the Union was not aparty to the informal settlement agreement, that at all times it resistedthe settlement, and that, particularly, it protested the failure to re-instateallthe strikers encompassed in the unfair labor practicecharges, the fact remains that under established and regular adminis-trative procedures, any unfair labor practices embraced in the chargesmust be deemed to have been remedied, and the case has been closed.For the Board to accord recognition to a continued protest againstunfair labor practices thereafter would be inconsistent with its obliga-tion to respect established administrative practice and would impingeupon the statutory authority of the General Counsel (see footnote 1,supra).However, a refusal to accord recognition to the Union's claim thatitwas at all times engaged in unfair labor practice picketing does notresolve the issue. It does not follow that, because the picketing aftersettlement and compliance was not-or, more accurately, may not beconsidered to have been-for the object of protesting unfair laborpractices, it was, therefore, for a proscribed object, namely, recogni-tion, bargaining, or organization.The existence of the proscribedobject still remains an element of affirmative proof which is pr?-requisite to a finding of the violation here alleged, and cannot be sup-plied by merely disproving the existence of a different object.The General Counsel does not argue to the contrary.Rather, hissole contention is that the Union's picketing at all times, including ofcourse the period on and after March 11, 1960, had an object of recogni-tion.The predicate for this contention is summed up succinctly inthe General Counsel's brief which we set forth in relevant part (refer-ences and footnotes omitted) :tion 8(b) (7) provisionsSee statements by Senator Prouty(105 Cong.Rec. 6657;II Legis-lativeHistory of the Labor-Management Reporting and Disclosure Act of 1959 (GPO,1959),p.1184, hereinafter referred to as "Leg. list ") ;by Senators Goldwater andDirksen in a Statement of Minority Views included in S Rept. 187 on S 1555, 86th Cong,1st sess, April 14, 1959, p 466,at p 177(ILeg Hist 473) ; by Representative Barden(105 Cong Rec 18127-18128,II Leg Hist.1714)See also a statement by the thenSecretary of Labor Mitchell before a Senate committee(Senate hearings before the Sub-committee on Labor on S. 505,etal, 86 Cong,1st sess,p. 409)For further discussionof this issue, seeTeamsters"General" Local No. 200, International Brotherhood of Team-sters,etc. (Howard Bachman,Joseph B. Bachman andMyron J.Co plan,a partnershipd/b/a Bachman Furniture Company),134 NLRB 670A compendious law review note in69 Yale Law Journal, 1393,1400, reaches the same result WAITERS & BARTENDERS LOCAL 500, ETC.439Respondent's picketing had a "recognition" object at all times.This is demonstrated by Respondent's request to bargain onSeptember 3, 1958; the representation petitions; Respondent'scharge alleging as an unfair labor practice Mission Valley's state-ment,inter alia,that it "would never sign a contract with theUnion;" the early picket sign complaining that "MVI says it willrefuse to bargain in good faith if Union wins election;" Respond-ent's July 30 appeal to the General Counsel ;and the absence of ahiatus in the picketing since May 28, 1959.These factors consti-tute compelling evidence that the picketing had a recognition ob-ject at all times. Indeed, the Board so found in its Order DenyingRequest dated December 11, 1959.The mere fact that Respondent changed the wording on itspicket signs is, of course, not sufficient to establish a change in ob-jectivewhere, as here, the picketing was continuous and Respond-ent failed to inform Mission Valley that it was no longer seeking acontract.[Emphasis supplied.]We do not find the argument persuasive. Except for the circum-stance that the picketing continued without a hiatus in point of time,all the evidence cited by the General Counsel relates to a period sub-stantially in advance of March 11, 1960, when the validity of the elec-tion was established, and even in advance of December 28, 1959, whenthe balloting took place.Moreover, the conduct here also predates bya considerable period the effective date of the Section 8(b) (7) provi-sions (November 13, 1959) upon which the alleged violation here ispredicated.Analytically, therefore, the General Counsel's argument rests onthe premise that because the picketing at the outset had an objectiveof recognition or bargaining (or, presumably, any other objective),the continuation of that picketing without a break compels the con-clusion that the identical objective continued to be operative at alltimes thereafter.We have in prior decisions, and for reasons therestated, indicated the shortcomings of such a categorical rule of con-struction.See alsoLocal 344, Retail Clerks International Association,AFL-CIO; et al. (Alton Myers Brothers, Inc.),136 NLRB 1270;Bachman Furniture Company, supra,footnote 6;Local 259, Interna-tionalUnion United Automobile, Aircraft and Agricultural Imple-ment Workers of America, UAW, AFL-CIO (Fanelli Ford Sales,Inc.), 133NLRB 1468.Moreover, the premise of the General Counsel's argument is itselffaulty.That premise is that the picketing at the outset had an objec-tive of recognition as demonstrated by the fact that the Union hadmade a request to bargain in September 1958 and that it had filed rep-resentation petitions in December 1958 and February 1959. In added 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupport for this premise the General Counsel adverts to the protestpicketing and filing of charges in May 1959 against Mission's state-ment of its intention to refuse to bargain even if the Union won the'election.The nub of the matter is, however, that the picketing-and picket-ing is the sole activity proscribed by Section 8(b) (7) -was not timedor otherwise related to the filing of the representation petitions.Theevidence is uncontroverted that the picketing began3 months laterin protest against Mission's unfair labor practices including a refusalto reinstate employees and a refusal to bargain.At this stage thepicketing was clearly a protected concerted activity.When in August1959 the General Counsel rejected the Union's appeal from his refusalto issue a complaint, and rejected also the Union's objection to the in-formal settlement agreement which provided for reinstatement ofonly part of the employees, the Union forthwith changed its picketsigns to eliminate all reference to Mission's refusal to bargain and con-fined its protest to Mission's refusal to reinstateallthe strikers.Hence, some 21/2 months before the provisions of Section 8(b) (7)against picketing for recognition, bargaining or organization evenbecame effective, the Union voluntarily discontinued the only aspectof its picketing which could be regarded as violative of the proscrip-tions of that section, namely, the protest against Mission's statementthat it would not bargain even if the Union won an election.More-over, this voluntary action on the part of the Union, not compelledby any then existing legislative enactment, antedated by 4 months therepresentation election itself.Indeed, the only action taken by theUnion throughout this whole period which had any bearing on thepending representation petition was its unsuccessful attempt in Sep-tember 1959 towithdrawthat petition.We do not believe, in this con-text, that the picketing must nonetheless be appraised against thebackground of the subsisting representation petition and hence be re-garded as having a recognition or bargaining objective.'The only remaining basis, therefore, to support a claim that thepicketing at any time after August 27, 1959, was for an object ofrecognition, bargaining, or organization is the fact that the picketsigns were directed to Mission's refusal to reinstate all the strikers andthat the signs characterized this action as the product of an unreme-died unfair labor practice.For reasons already delineated, we will not7We are cognizant, of course,of the argument that our December 1959 administrativedenial of the Union's request for withdrawal of its representation petition suggests thatthe Union was still in our view making an active claim for representation Indeed, ourOrder in that respect recites that the Union's continued picketing was inconsistent withitswithdrawal requestHowever,that Order was based on administrative advice and,unlike the instant situation,was not based on a record which has been stipulated by theparties and has been fully briefed. In the present posture of the case, we cannot and donot regard our prior administrative ruling as controlling. WAITERS & BARTENDERS LOCAL 500, ETC.441predicate our resolution of the issue here presented on the ground thatthe Union was engaged in an unfair labor practice strike.Nor, as wehave also previously indicated, do we regard such a resolution as neces-sary for purposes of this case.For, unfair labor practice considera-tions aside, it is clear that from August 27, 1959, long before the effec-tive date of Section 8(b) (7) and at all times thereafter including theperiod beginning March 11, 1960, to which the complaint is directed,the picketing in which the Union engaged had as its sole object the lnn-mediate reinstatement of those employees who had been denied suchreinstatement and, instead, had been placed on a preferential hiringlist with only putative or speculative prospects of actual reemployment.This object cannot reasonably be regarded as in the nature of apretext to mask a covert demand for recognition or bargaining. Theexistence of strikers was a fact.The refusal to reinstate them was afact.Even if they are to be regarded as economic strikers, the demandto reinstate them was a proper and permissible objective and was thesole and exclusive objective of the picketing, not only after the criticaldate of March 11, 1960, but as far back as August 27, 1959, long be-fore the effective date of the Act on November 13, 1959, and evenlonger before the date of election herein on December 28, 1959.6 Theonly basis, therefore, upon which to posit a claim of recognition orbargaining after August 27, 1959, is to embrace the now-repudiateddoctrine ofMeat ce' Provision Drivers Union, Local No. 626, I91tei-national Brotherhood of Teamsters, etc. (Lewis Food Company),115NLRB 890, that implicit in any picketing demand, whether it be, ashere, for reinstatement of strikers or discharged employees, or forarea standards, or in protest against unfair labor practices, isper se ademand for recognition or bargaining.We reaffirm our earlier objec-tions to this sweeping proposition. SeeFanelli Ford Sales, Inc., supra;Miratti's, Inc.,132 NLRB 699;Andes Candies, Inc.,133 NLRB 758;Cox :The Landruita,-Griffin Amendments to the National Labor Rela-tions Act,44 Minn. Law Rev. 257, 266 (December 1959).It follows, therefore, that the presumption of continuity upon whichthe General Counsel seeks to rely in this case is for his purposes in-8The instant case is therefore plainly distinguishable fromLocal Joint ExecutiveBoardof San Diego,comprising Waiters and Bartenders Local 500and Cooksand WaitressesLocal 402,etc. (TV. D.Evans d/b/a The Evans Hotels operating The Bahia Motor Hotel),132 NLRB 737In that case the union conceded that at all times prior to the date of theelection, an object of the picketing,interalia,was to obtain a collective-bargaining con-tract from the employer and to induce his employees to become union members.Theunion contendedthat afterthat date the picketing was solely to protest the employer'sunfair labor practices.There was no outward manifestation of that change,however,until 15 days later when a letter was written disavowing any claim of representativerightsIn the meantime the RegionalDirector,withthe acquiescence of the union,haddetermined that the employer had remedied the unfair labor practices and the union didnot make clear what further employer remedial action, short of recognition,it soughtUnder these circumstances we concluded that the asserted change in object was a pretextand that the union's picketing continued for the proscribed objective of recognition, bar-gaining, and organization. 442DECISIONSOr NATIONALLABOR RELATIONS BOARDapposite.On the contrary, it would seem to militate against hint.Had an object of recognition, bargaining, or organization existed priorto March 11, 19603 the beginning date of the period here in issue or evenprior to the date of the election on December 28, 1959, we might haveregarded with some skepticism an asserted change in objective there-after (compareThe Evans Hotels operating The Bahia Motor hotel,supra,footnote 8), especially where there was no break or hiatus in thepicketing activity in point of time.But here a break, in the mostliteral sense, occurred in August 1959, when the Union renounced anybargaining objective and confined its efforts to obtaining reinstatementfor the unreinstated employees.Nothing in the Union's conduct inthe months thereafter was inconsistent with that change.Quite theopposite, the Union's effort in September 1959 to withdraw its rep-resentation petition confirmed its public renunciation of a recognitionor bargaining objective.Accordingly, if the presumption of con-tinunity is to be applied, it follows that the picketing after March 11,1960, like the picketing before that date, was devoid of a proscribedobject.'For all the reasons set forth above, we conclude that the Union'spicketing on and after March 11, 1960, did not have an object of recog-nition, bargaining, or organization and hence was not encompassedwithin the strictures of Section 8(b) (7).On the basis of the foregoing findings of fact, and upon the entirerecord, the Board hereby makes the following :CONCLUSIONS OF LAW1.Missionis engagedin commercewithinthe meaningof Section2(6) and(7) of the Act.2.The Unionis a labororganization within the meaning ofSection2(5) of the Act.9It is enlightening to note that the conclusion which we reach in the instant case wouldseem to follow as ana fortioriproposition from the example cited by Senators Dirksen andGoldwater In the legislative history to which reference has already been made (footnote 6,supra).The Senators cite a situation where a union obtains a membership card majorityand files a petition for an election ; the employer then discharges several union adherents ;the union waives the charges it has made of discriminatory discharge so that the electionmay proceed ; and then the union loses the electionDefending the provisions of S 748,the predecessor provision upon which Section 8(b)(7) was modeled, against attack byopponents on the ground that in the above-described situation the union would be deprivedof the right to picket, Senators Goldwater and Dirksensaid(see I Leg. Hest 473) :Opponents, using these facts, say that S 748 would prevent use of a picket line.This Is simply not so. The Union could picket to force an employer to remedy theunfair labor practice by reinstating and providing back pay to the dischargees.The Dirksen-Goldwater conclusion necessarily assumes that In the example cited thepicketing directly after the election had no proscribed object within the meaning of theproposed legislation even though obviously the union activities up to the election had suchan object.In the Instant case where any proscribed object had been abandoned longbefore the election, the conclusion that the picketing did not fall within the ambit ofSection 8(b) (7) is even more obvious WAITERS & BARTENDERS LOCAL 500, ETC.4433.The General Counsel has not established by a preponderance ofthe evidence that the Union violated Section 8 (b) (7) (B) of the Actby its picketing of Mission on and after March 11, 1960.[The Board dismissed the complaint.]MEMBERS RODGERS and LEI EDOM, dissenting :We disagree with our colleagues' conclusion that the Union's picket-ing on and after March 11, 1960 (the date on which the validity ofan election lost by the Union was established)," was solely in protestagainst Mission's unfair labor practices, and was devoid of an objectof recognition, bargaining, or organization.Events occurring beforethe amendments to the Act in 1959, although not unfair labor practicesin themselves, show that the Union commenced the picketing to gainrecognition as one of its objects.The Board so determined on Decem-ber 11, 1959, when it denied the Union's request to withdraw its thenpending representation petition on the ground that the Union "byits picketing, is engaging in conduct inconsistent with an unequivocalrequest for withdrawal." 11No adequate reason appears why thisdetermination should be overturned for there is no showing of anychange in the factual situation upon which the determination wasmade.Thereafter, the picketing continued without any interruptionand without any material change in the legends on the Union's picket-ing signs beyond March 11, 1960.Based on the entire record, including the Board's previous deter-mination in the representation case referred to above, we would findthat the Union's picketing prior to November 13, 1959, had an objectof forcing or requiring Mission to recognize and bargain with theUnion, and also had an object of forcing or requiring Mission's em-ployees to select the Union as their collective-bargaining representa-tive.Because the object of a continuing act, such as the picketing here,is presumed to continue as long as the act continues, we would findthat the picketing, on and after November 13, 1959, continued to havesuch objects.See our dissenting opinion inAlton Myers Brothers,Inc., supra.Moreover, Respondent's contention that it was picketingin protest of Mission's unfair labor practices relating to the refusalto reinstate, which our colleagues accept, does not withstand scrutinyin the light of the informal settlement agreement of charges relatingto these unfair labor practices, the compliance with such agreementby Mission, and the closing of this case by the Regional Director, allin advance of the election which Respondent lost.10 On March 11, 1960, the Board overruled the Union's objections filed in Case No.21-RC-5653(124 NLRB 963), and certified that the Union had lost the election held inthat case11Case No 21-RC-5653(not published in NLRB volumes). 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDOur colleagues assert that picketing directed against unfair laborpractices falls outside the area proscribed by Section 8(b) (7).Thatstatement is too sweeping as a proposition of law. In our view, thefact that picketing is directed against employer unfair labor practicesis no defense to what is otherwise a violation of Section 8 (b) (7). Seeour separate opinion inC. A. Blinne Construction Company, supra.And, even in the view of our colleagues inBlinne,the union has nodefense in such a situation except where a meritorious 8(a) (5) chargeis filed.Nor do we agree with our colleagues that the picketing was unrelatedto the filing of the representation petitions,or that the picket signswere so changed in August 1959 or thereabouts as to eliminate recog-nition as an object of the picketing.With respect to the first assertion,we note that all the picket signs in question were introduced duringthe pendency of the February 1959 petition and that the picket signsoriginally protested that "MVI Says It Will Refuse To Bargain inGood Faith If the Union Wins Election." *Moreover, our colleaguesconcede that the picketing began,in part, as a protest against "a re-fusal to bargain."Thus, the petitions and the picketing had in com-mon recognition as an object.As to the changes that were made, it isapparent that the picket signs continued to say that the employees hadstruck because of "unfair labor practices," a reference which includedthe refusal to bargain. Indeed, even as changed, the picket signs didnot express any intention to abandon recognition as an object of thepicketing.Nor is there warrant for our colleagues'conclusion that the onlybasis upon which to posit a continuing claim for recognition here istheLewis Foodscase.While we adhere to the doctrine ofLewis Foodsin principle,we do not apply it here as we have found specificallythat the Union did not continue picketing to protest unfair laborpractices relating to the refsual to reinstate covered by the settlementagreement.But even if, contrary to fact and despite the settlementagreement and the closing of the case involving the refusal to reinstate,the Union continued to picket to protest any such unfair labor prac-tices, the evidence establishes,as hereinbefore indicated,that theUnion also continued to seek recognition independently of that im-plicit in any demand for rectification of unfair labor practices.Accordingly,as the picketing occurred within 12 months of a validelection under Section 9 (c) of the Act, we would find that the Respond-ent Union thereby violated Section 8(b) (7) (B) as alleged in thecomplaint.